Name: 2010/344/CFSP: Political and Security Committee Decision BiH/16/2010 of 15Ã June 2010 on the appointment of the Head of the EU Command Element at Naples for the European Union military operation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  defence;  Europe
 Date Published: 2010-06-22

 22.6.2010 EN Official Journal of the European Union L 155/33 POLITICAL AND SECURITY COMMITTEE DECISION BiH/16/2010 of 15 June 2010 on the appointment of the Head of the EU Command Element at Naples for the European Union military operation in Bosnia and Herzegovina (2010/344/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 38 thereof, Having regard to Council Joint Action 2004/570/CFSP of 12 July 2004 on the European Union military operation in Bosnia and Herzegovina (1), and in particular Article 6 thereof, Whereas: (1) By Exchange of Letters between the Secretary-General/High Representative and the NATO Secretary-General on 28 September 2004 and on 8 October 2004 respectively, the North Atlantic Council has agreed to make available the Chief of Staff of the Joint Force Command Headquarters Naples as Head of the EU Command Element at Naples. (2) The EU Operation Commander has recommended to appoint Lieutenant General Leandro DE VICENTI, Chief of Staff of the Joint Force Command Headquarters at Naples, as Head of the EU Command Element at Naples for the European Union military operation in Bosnia and Herzegovina. (3) The EU Military Committee has supported the recommendation. (4) Pursuant to Article 6 of Joint Action 2004/570/CFSP, the Council authorised the Political and Security Committee to exercise the political and strategic direction of the EU military operation. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications. (6) The Copenhagen European Council of 12 and 13 December 2002 adopted a Declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those EU Member States which are also either NATO members or parties to the Partnership for Peace and which have consequently concluded bilateral security agreements with NATO, HAS ADOPTED THIS DECISION: Article 1 Lieutenant General Leandro DE VICENTI is hereby appointed Head of the EU Command Element at Naples for the European Union military operation in Bosnia and Herzegovina. Article 2 This Decision shall enter into force on 15 June 2010. Done at Brussels, 15 June 2010. For the Political and Security Committee The Chairman C. FERNÃ NDEZ-ARIAS (1) OJ L 252, 28.7.2004, p. 10.